                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       YOSHIRA BARAJAS, et al.,                         Case No. 19-cv-02035-EMC
                                   8                    Plaintiffs,
                                                                                            ORDER DENYING PLAINTIFFS’
                                   9              v.                                        MOTION TO REMAND
                                  10       CARRIAGE CEMETERY SERVICES OF                    Docket No. 10
                                           CALIFORNIA, INC., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiffs are four individuals: Yoshira Barajas, Henry Grant, Nachae Williams, and Buriel

                                  15   Denise Williams Davis. They have filed a wage-and-hour class action against three affiliated

                                  16   entities: Carriage Cemetery Services of California, Inc. (“CCSI”); Carriage Funeral Services of

                                  17   California, Inc. (“CFSI”); and Carriage Services, Inc. (“CSI”).1 Defendants are in the business of

                                  18   “providing funeral and burial related services.” FAC ¶ 12.

                                  19           Plaintiffs initiated their lawsuit against Defendants in state court. Subsequently, CCSI and

                                  20   CFSI removed the case to federal court. They maintained that removal was removal was proper

                                  21   because of (1) diversity jurisdiction (once the citizenship of fraudulently joined defendants was

                                  22   ignored) and (2) jurisdiction under the Class Action Fairness Act (“CAFA”). See Docket No. 1

                                  23   (Not. of Removal ¶ 14). Currently pending before the Court is Plaintiffs’ motion to remand. The

                                  24   Court held a hearing on the motion on June 13, 2019. At the hearing, the Court DENIED the

                                  25

                                  26   1
                                        Note that CSI’s name was not listed in the caption of Plaintiffs’ original complaint, nor in the
                                  27   caption of the operative first amended complaint (“FAC”). In addition, CSI was neither identified
                                       nor discussed as a defendant in the “Parties” section of the original complaint and FAC. That
                                  28   being said, CSI’s name was listed in ¶ 1 of the original complaint and FAC as a defendant, and all
                                       parties accept that CSI is a defendant in this case and has been from the inception of the case.
                                   1   motion to remand. This order memorializes and supplements the Court’s oral rulings and provides

                                   2   additional analysis as necessary.

                                   3                      I.      FACTUAL & PROCEDURAL BACKGROUND

                                   4          In the operative first amended complaint (“FAC”), Plaintiffs allege that they were jointly

                                   5   employed by CCSI, CFSI, and CSI. See FAC ¶¶ 1-2, 13. According to Plaintiffs, Defendants

                                   6   were joint employers because they “jointly control[led] the terms and conditions of employment,”

                                   7   including “jointly and severally manag[ing] and control[ling] payroll functions, human resources

                                   8   functions, staffing and personnel functions, [and] sales licensing functions.” FAC ¶ 2.

                                   9          Although the FAC does discuss the alleged employment of all Plaintiffs, the bulk of the

                                  10   FAC is focused on Ms. Barajas. The allegations related to Ms. Barajas are as follows.

                                  11          Ms. Barajas began working for Defendants in 2016 as a sales counselor. See FAC ¶ 15.

                                  12   “As a sales counselor, [her] job duties included meeting with clients, making and receiving phone
Northern District of California
 United States District Court




                                  13   calls with clients, attending local events to prospect for sales, and closing business deals.” FAC ¶

                                  14   15. In mid-2018, “she was forced to quit . . . due to unfair working conditions” – in essence, not

                                  15   being paid for her work. FAC ¶ 15.

                                  16          When Ms. Barajas initially started working for Defendants, she “worked an average of 52

                                  17   to 58 hours per week”; however, Defendants only compensated her for 40 hours per week and

                                  18   never “allowed [her] to record hours beyond eight hours in a day.” FAC ¶ 16.

                                  19          Around the end of 2016, Defendants increased Ms. Barajas’s hourly rate of pay from $15

                                  20   to $17. But, after “about three weeks at this rate of pay,” Defendants told her that “she had not

                                  21   sold enough to continue” at this rate; furthermore, they “transitioned Ms. Barajas” from an hourly

                                  22   employee to a commission-only employee even though her job duties largely remained the same

                                  23   (or increased). FAC ¶¶ 18-19. Defendants informed Ms. Barajas that, “if she made enough

                                  24   sales[,] she would be returned to her hourly position.” FAC ¶ 19. “As a commission-only sales

                                  25   person, Ms. Barajas was not paid at all unless she made a sale.” FAC ¶ 21. Ms. Barajas ended up

                                  26   working “7 days a week and an average of 70-80 hours per week” but “[s]he was not compensated

                                  27   for any hours worked.” FAC ¶ 21. In all, Ms. Barajas was not compensated for over a year and a

                                  28   half (i.e., 2017 through mid-2018). See FAC ¶¶ 21-22.
                                                                                         2
                                   1             According to Plaintiffs, Ms. Barajas’s experience was “part of a regular and common

                                   2   pattern and practice at Defendants’ California properties. Each named Plaintiff[], and potential

                                   3   class member, experienced the same types of actual circumstances relating to their job duties and

                                   4   compensation” – e.g., not being paid overtime, starting as an hourly employee and then being

                                   5   transitioned to a commission-only employee who was never paid, etc. FAC ¶¶ 23-35. “Plaintiffs

                                   6   believe there are 50-250 potential class members” who were, e.g., not paid overtime and were

                                   7   transitioned to commission-only employees who were never paid. FAC ¶ 36; see also FAC ¶ 38

                                   8   (alleging that the class “consists of more than 50 people”).

                                   9             Based on, inter alia, the above allegations, Plaintiffs have asserted the following causes of

                                  10   action:

                                  11             (1) Failure to pay minimum wages. See Cal. Lab. Code § 1197.

                                  12             (2) Failure to pay overtime. See Cal. Lab. Code § 510.
Northern District of California
 United States District Court




                                  13             (3) Breach of contract. See FAC ¶ 58 (alleging, inter alia, that Defendants failed “to pay

                                  14                wages and commissions earned by Plaintiffs under the terms of the employment and

                                  15                commission agreement”).

                                  16             (4) Fraud (intentional misrepresentation). See FAC ¶ 62 (alleging, inter alia, that

                                  17                “Defendants [fraudulently] induced Plaintiffs to continue performing their same hourly

                                  18                job duties under ‘commission only’ compensation with the promise of being placed

                                  19                back at hourly rates”).

                                  20             (5) Fraud (false promise). See FAC ¶ 71 (alleging, inter alia, the same as above).

                                  21             (6) Violation of California Labor Code § 2751. See FAC ¶ 79 (alleging that Defendants

                                  22                violated the statute “which requires that whenever an employer enters into a contract of

                                  23                employment with an employee, the employer must provide a written contract to the

                                  24                employee if the employee’s payment involves commissions for services rendered in

                                  25                California”); FAC ¶ 80 (seeking PAGA penalties for the violation of § 2751).

                                  26             (7) Violation of California Business & Professions Code § 17200.

                                  27

                                  28
                                                                                           3
                                   1                                          II.      DISCUSSION

                                   2   A.      Legal Standard

                                   3           Title 28 U.S.C. § 1441 provides in relevant part “any civil action brought in a State court

                                   4   of which the district courts of the United States have original jurisdiction, may be removed.” 28

                                   5   U.S.C. § 1441(a). Because district courts have original jurisdiction (1) where there is diversity

                                   6   jurisdiction or (2) where there is CAFA jurisdiction, a defendant may generally remove to federal

                                   7   court on either basis.2

                                   8           Where removal is based on diversity jurisdiction, the defendant has the burden of proving

                                   9   such jurisdiction, and the burden of proof is preponderance of the evidence. See Geographic

                                  10   Expeditions, Inc. v. Estate of Lhotka, 599 F.3d 1102, 1106-07 (9th Cir. 2010). Furthermore, there

                                  11   is a presumption against removal. See Hunter v. Philip Morris USA, 582 F.3d 1039, 1042 (9th

                                  12   Cir. 2009) (internal quotation marks omitted) (stating that “[i]t is to be presumed that a cause lies
Northern District of California
 United States District Court




                                  13   outside [the] limited jurisdiction [of the federal courts] and the burden of establishing the contrary

                                  14   rests upon the party asserting jurisdiction”) (internal quotation marks omitted). “Federal

                                  15   jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.”

                                  16   Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992); see also Hunter, 582 F.3d at 1042 (“The

                                  17   ‘strong presumption against removal jurisdiction means that the defendant always has the burden

                                  18   of establishing that removal is proper,’ and that the court resolves all ambiguity in favor of remand

                                  19   to state court.”).

                                  20           Where removal is based on CAFA jurisdiction, there is no antiremoval presumption, see

                                  21   Dart Cherokee Basin Op. Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014) (stating that “no

                                  22   antiremoval presumption attends cases invoking CAFA, which Congress enacted to facilitate

                                  23   adjudication of certain class actions in federal court”), but the defendant still bears the burden of

                                  24   proving jurisdiction by a preponderance of the evidence. See Serrano v. 180 Connect, Inc., 478

                                  25   F.3d 1018, 1024 (9th Cir. 2007) (“conclud[ing] that . . . the removing party bears the initial burden

                                  26
                                  27   2
                                         Of course, a removal pursuant to § 1332(a) is improper “if any of the parties in interest properly
                                  28   joined and served as defendants is a citizen of the State in which such action is brought.” 28
                                       U.S.C. § 1441(b)(2).
                                                                                         4
                                   1   of establishing federal jurisdiction under § 1332(d)(2), [although] once federal jurisdiction has

                                   2   been established under that provision, the objecting party bears the burden of proof as to the

                                   3   applicability of any express statutory exception under §§ 1332(d)(4)(A) and (B)”); Ibarra v.

                                   4   Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015) (stating that “[w]hether damages are

                                   5   unstated in a complaint, or, in the defendant’s view are understated, the defendant seeking removal

                                   6   bears the burden to show by a preponderance of the evidence that the aggregate amount in

                                   7   controversy exceeds $5 million when federal jurisdiction is challenged”).

                                   8          In the instant case, the Court need not address the issue of whether there is CAFA

                                   9   jurisdiction because the Court finds that there is diversity jurisdiction.

                                  10   B.     Diversity Jurisdiction – Citizenship

                                  11          Title 28 U.S.C. § 1332(a) is the diversity jurisdiction statute. It provides that “[t]he district

                                  12   courts shall have original jurisdiction of all civil actions where the matter in controversy exceeds
Northern District of California
 United States District Court




                                  13   the sum or value of $75,000 . . . and is between – . . . citizens of different States.” 28 U.S.C. §

                                  14   1332(a)(1). The Court considers first the issue of citizenship.

                                  15          For citizenship, complete diversity is required – i.e., “each plaintiff must be diverse from

                                  16   each defendant.” Lee v. Am. Nat’l Ins. Co., 260 F.3d 997, 1004 (9th Cir. 2001). In the instant

                                  17   case, there appears to be no dispute regarding the citizenship of the parties – i.e.:

                                  18              •   Plaintiffs are all citizens of California.

                                  19              •   CCSI and CFSI are both citizens of California.

                                  20              •   CSI is a citizen of Texas and Delaware.

                                  21   Thus, as a facial matter, there is no complete diversity. Also, because CCSI and CFSI are citizens

                                  22   of California, they cannot remove because, under 28 U.S.C. § 1441(b)(2), removal is improper “if

                                  23   any of the parties in interest properly joined and served as defendants is a citizen of the State in

                                  24   which such action is brought.” 28 U.S.C. § 1441(b)(2).

                                  25          Defendants argue, however, that, if the citizenship of CCSI and CFSI is ignored, then there

                                  26   is complete diversity and the forum defendant rule is inapplicable. See Arvizu v. Wal-Mart Stores,

                                  27   Inc., No. 17-cv-00201-LB, 2017 U.S. Dist. LEXIS 27342, at *3 (N.D. Cal. Feb. 27, 2017) (stating

                                  28   that, “despite the presence of a non-diverse or resident defendant, removal is proper when that
                                                                                           5
                                   1   defendant was fraudulently joined”). Defendants argue that the citizenship of CCSI and CFSI

                                   2   should be ignored because they were fraudulently joined to the lawsuit. According to Defendants,

                                   3   CCSI and CFSI were fraudulently joined because, during the relevant period, both companies have

                                   4   had no employees and, “[w]ithout any employees, they necessarily could not have engaged in any

                                   5   conduct that would qualify them as employers,” let alone joint employers. Opp’n at 3; see also

                                   6   Opp’n at 5 (“Without any employees, these two entities necessarily could not have engaged in any

                                   7   conduct that would qualify them as joint employers, such as exercising control over the wages,

                                   8   hours or working conditions of Plaintiffs or the putative class members.”).

                                   9          As noted above, a defendant has the burden of proving diversity jurisdiction by a

                                  10   preponderance of the evidence. However, where fraudulent joinder at issue, a higher standard of

                                  11   proof applies. More specifically, “[f]raudulent joinder must be proven by clear and convincing

                                  12   evidence.” Hamilton Materials Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007). A
Northern District of California
 United States District Court




                                  13   defendant can establish fraudulent joinder by showing the “inability of the plaintiff to establish a

                                  14   cause of action against the non-diverse party in state court” – that is, that the nondiverse defendant

                                  15   “joined in the action cannot be liable on any theory.” GranCare, LLC v. Thrower, 889 F.3d 543,

                                  16   548 (9th Cir. 2018) (internal quotation marks omitted). “[I]n many cases, the complaint will be

                                  17   the most helpful guide in determining whether a defendant has been fraudulently joined.” Id. at

                                  18   549; see also id. at 548-49 (asking “if there is a possibility that a state court would find that the

                                  19   complaint states a cause of action against any of the resident defendants”; also asking whether

                                  20   there was “an obvious failure to state a claim”) (emphasis in original; internal quotation marks

                                  21   omitted). But a defendant is “entitled to present additional facts” (i.e., evidence) to support its

                                  22   position that there has been fraudulent joinder. Id. at 549; see also Morris v. Princess Cruises,

                                  23   Inc., 236 F.3d 1061, 1068 (9th Cir. 2001) (indicating that “fraudulent joinder claims may be

                                  24   resolved by piercing the pleadings and considering summary judgment-type evidence such as

                                  25   affidavits and deposition testimony”) (internal quotation marks omitted).

                                  26          In the instant case, the Court finds that Defendants have sufficiently established fraudulent

                                  27   joinder the high burden of proof. Defendants have offered two declarations in which the

                                  28   declarants testify that, during the relevant period, CCSI and CFSI have no employees (in
                                                                                           6
                                   1   California or elsewhere) and have not been involved in employment-related decisions. See M.

                                   2   Elliott Decl. ¶ 4 (testifying that, during the relevant period, CCSI and CFSI “have been and are

                                   3   non-employing affiliates [of CSI]” – i.e., “[t]hey have had no employees”; adding that the

                                   4   companies also “are not involved in personnel decisions, including hiring, firing, compensation, or

                                   5   the manner and means of employment for any person employed by CSI or otherwise”); Ngo Decl.

                                   6   ¶ 6 (testifying that, during the relevant period, CCSI and CFSI “have never employed or otherwise

                                   7   engaged the services of Plaintiffs, nor have these two entities employed any persons in California

                                   8   or elsewhere”). Defendants have also submitted a stipulation from a different Uschold v. CSI, No.

                                   9   C-17-4424 JSW (EDL). See Chang Decl., Ex. 1 (stipulation). The plaintiffs in the Uschold case

                                  10   and Plaintiffs in the instant case are represented by the same counsel (the Benjamin Law Group).

                                  11   The Uschold plaintiffs initially sued CCSI and CFSI. In October 2017, the Uschold plaintiffs

                                  12   stipulated to replacing “[t]he incorrectly named Defendants [CCSI and CFSI] . . . with the correct
Northern District of California
 United States District Court




                                  13   Defendant, [CSI].” Chang Decl., Ex. 1 (Stip. ¶ 1).

                                  14           Plaintiffs have not offered any evidence that substantively rebuts Defendants’ evidence.

                                  15   Plaintiffs argue that “[t]he fact that a perhaps ill-advised stipulation occurred in a different suit to

                                  16   minimize motion practice and ‘get on’ with the case does not establish fraudulent joinder in the

                                  17   present suit.” Mot. at 6. By itself, the stipulation might not be enough. But here the Court is

                                  18   being presented both with the Elliott and Ngo declarations, plus the stipulation in Uschold. At the

                                  19   hearing, Plaintiffs argued that the deposition of P. Elliott in the Uschold case indicates that CCSI

                                  20   and CFSI do have employees or have a role in employment-related decisions. But the Court has

                                  21   reviewed that deposition testimony and, at most, it simply reflects that there were six different

                                  22   entities in California affiliated with the Rolling Hills facility, including CCSI and CFSI. See

                                  23   Villanueva Decl., Ex. B (P. Elliott Depo. at 5-6, 165, 168). The deposition says nothing about

                                  24   whether CCSI and CFSI have employees (or had employees during the relevant period) or what

                                  25   role they play or have played, if any, with respect to employment-related decision. Moreover, the

                                  26   FAC alleges no specific facts supporting Plaintiff’s contention that CCSI and CFSI were involved

                                  27   with or had authority over employment policies and decisions of CSI. The allegations of joint

                                  28   employment are wholly conclusory.
                                                                                           7
                                   1          Because Defendants have sufficiently established fraudulent joinder, the Court disregards

                                   2   the citizenship of both CCSI and CFSI; accordingly, there is complete diversity between Plaintiffs

                                   3   and the remaining defendant CSI.

                                   4   C.     Diversity Jurisdiction – Amount in Controversy

                                   5          For diversity jurisdiction to obtain, the amount in controversy must exceed $75,000.

                                   6   Defendants contend that it is “facially apparent” from the FAC that Ms. Barajas’s damages exceed

                                   7   $75,000.3 See Docket No. 1 (Not. of Removal at 8 n.4) (arguing that damages exceed $75,000

                                   8   even if PAGA penalties are excluded).

                                   9          Defendants’ calculations with respect to Ms. Barajas’s damages are contained in their

                                  10   notice of removal:

                                  11                  32. Plaintiffs allege that Ms. Barajas resigned from CSI “[i]n mid-
                                                      2018 . . . after being unpaid for over a year and half [sic] despite
                                  12                  working 70-80 hours per week.” Id. at ¶22. Conservatively
Northern District of California
 United States District Court




                                                      calculating Ms. Barajas’ claim for minimum wage and overtime
                                  13                  solely for that alleged 18-month period at the California state
                                                      minimum wage of $10.50 for 2017 and $11.00 in 2018, yields relief
                                  14                  sought of $110,230. This amount in controversy was calculated as
                                                      follows:
                                  15
                                                            •   In 2017, minimum wage for the first 40 hours per week
                                  16                            equals $21,840 (52 weeks x $10.50 x 40 hours).
                                                                Incorporating liquidated damages, the alleged minimum-
                                  17                            wage damage becomes $43,680. For the same 2017 period,
                                                                Ms. Barajas’ allegedly unpaid overtime wage would amount
                                  18                            to $28,655 (52 weeks x (($10.50 x 1.5) x 35 hours)).
                                  19                        •   For the six-month period in 2018, at minimum wage for the
                                                                first 40 hours per week equals $11,440 (26 weeks x $11.00 x
                                  20                            40 hours). Incorporating liquidated damages, the alleged
                                                                minimum-wage damage increases to $22,880. For the same
                                  21                            six-month period in 2018, Ms. Barajas’ allegedly unpaid
                                                                overtime wage would amount to $15,015 (26 weeks x
                                  22                            ($11.00 x 1.5) x 35 hours)).
                                  23

                                  24
                                       3
                                  25     The parties do not seem to dispute that, although there are multiple plaintiffs in the instant case,
                                       their damages cannot be aggregated for purposes of amount in controversy. See Moore v.
                                  26   Genesco, Inc., No. C 06-3897 SBA, 2006 U.S. Dist. LEXIS 71115, at *11-12 (N.D. Cal. Sep. 20,
                                       2006) (stating that “the claims of multiple plaintiffs may be aggregated to satisfy the amount in
                                  27   controversy threshold only if the multiple plaintiffs ‘unite to enforce a single title or right, in
                                       which they have a common and undivided interest’[;] ‘[a]ggregation is appropriate only where a
                                  28   defendant owes an obligation to the group of plaintiffs as a group and not to the individuals
                                       severally’”).
                                                                                          8
                                   1   Docket No. 1 (Not. of Removal ¶ 32).4

                                   2          In her reply brief, Plaintiffs criticizes Defendants’ calculations related to her time as a

                                   3   commission-only employee. Plaintiffs basically have three criticisms, none of which is

                                   4   compelling.

                                   5          (1) Plaintiffs argue that Defendants’ calculations are not reasonable because the issue is

                                   6              what she was owed as a commission-only employee (e.g., her “base rate of pay”) and

                                   7              Defendants’ calculations treat her as if she were an hourly employee. But as reflected

                                   8              in the FAC, Plaintiffs’ theory (or at least one theory) is that Defendants should have

                                   9              continued to pay Ms. Barajas as an hourly employee (and even promised to return her

                                  10              to that status once she made enough sales on commission, see FAC ¶ 19) because her

                                  11              job duties stayed the same.

                                  12          (2) Plaintiffs argue next that “Defendants assume a 100% violation rate for every month of
Northern District of California
 United States District Court




                                  13              the 18-month calculation period.” Reply at 6. This assumption, however, was based

                                  14              on the allegations in the FAC. See, e.g., FAC ¶ 21 (alleging that, “[a]s a commission-

                                  15              only sales person, Ms. Barajas was not paid at all unless she made a sale” and that “Ms.

                                  16              Barajas worked 7 days a week and an average of 70-80 hours per week” but “[s]he was

                                  17              not compensated for any hours worked”); FAC ¶ 22 (alleging that, “[i]n mid-2018, Ms.

                                  18              Barajas was forced to resign after being unpaid for over a year and a half despite

                                  19              working 70-80 hours per week”).

                                  20          (3) Plaintiffs assert that it is unfair to assume, as Defendants did, that she worked every

                                  21              single week of the year (i.e., 52 weeks total). This is a fair point. However, nothing in

                                  22              the FAC suggests that Ms. Barajas did not work for a substantial period of time, and so

                                  23              it is reasonable to infer that she took at most 2 weeks off each year (e.g., as vacation).

                                  24

                                  25   4
                                         The Court notes that Defendants’ calculations above are based on Plaintiffs’ allegations that,
                                  26   from 2017 to mid-2018, Ms. Barajas worked as a commission-only employee when she should
                                       have been treated as an hourly employee instead. Defendants do not make any calculations for the
                                  27   period of time that Ms. Barajas first started working for Defendants in 2016 (i.e., when she was an
                                       hourly employee who typically worked more than 50 hours per week but who was compensated
                                  28   for only 40 hours per week). Therefore, any criticism that Plaintiffs make about calculations
                                       related to Ms. Barajas working as an hourly employee in 2016 is largely irrelevant.
                                                                                         9
                                   1              Under this scenario, Defendants’ calculations would be revised as follows:

                                   2                  •   In 2017, minimum wage for the first 40 hours per week equals $21,000 (50

                                   3                      weeks x $10.50 x 40 hours). Incorporating liquidated damages, the alleged

                                   4                      minimum-wage damage becomes $42,000. For the same 2017 period, Ms.

                                   5                      Barajas’ allegedly unpaid overtime wage would amount to $27,562.50 (50

                                   6                      weeks x (($10.50 x 1.5) x 35 hours)). TOTAL = $69,562.50.

                                   7                  •   For the six-month period in 2018, at minimum wage for the first 40 hours per

                                   8                      week equals $10,560 (24 weeks x $11.00 x 40 hours). Incorporating liquidated

                                   9                      damages, the alleged minimum-wage damage increases to $21,120. For the

                                  10                      same six-month period in 2018, Ms. Barajas’ allegedly unpaid overtime wage

                                  11                      would amount to $13,860 (24 weeks x ($11.00 x 1.5) x 35 hours)). TOTAL =

                                  12                      $34,980.
Northern District of California
 United States District Court




                                  13                  •   The two totals above yield damages of over $104,000 – and this is completely

                                  14                      ignoring the damages that Ms. Barajas allegedly incurred in 2016 when she was

                                  15                      an hourly employee (i.e., she was paid only 40 hours per week even though she

                                  16                      worked on average 52-58 hours per week).

                                  17          Accordingly, for Ms. Barajas, Defendants have proved by a preponderance of the evidence

                                  18   that the amount in controversy exceeds $75,000. See 28 U.S.C. § 1446(c)(2)(B) (providing that

                                  19   “removal . . . is proper on the basis of an amount in controversy asserted [by the defendant in the

                                  20   notice of removal] if the district court finds, by the preponderance of the evidence, that the amount

                                  21   in controversy exceeds the amount specified in 1332(a)”).

                                  22          As to the remaining plaintiffs, it is debatable whether the amount in controversy exceeds

                                  23   $75,000 for each of the remaining plaintiffs (i.e., Mr. Grant, Ms. Williams, and Ms. Davis). On

                                  24   the one hand, there are allegations in the FAC that suggest the remaining plaintiffs stand in the

                                  25   same stead as Ms. Barajas. For example, in the FAC, Plaintiffs allege that Ms. Barajas’s

                                  26   experiences “were a part of a regular and common pattern and practice at Defendants’ California

                                  27   properties. Each named Plaintiff[], and potential class member, experienced the same types of

                                  28   factual circumstances relating to their [sic] job duties and compensation.” FAC ¶ 23. On the other
                                                                                        10
                                   1   hand, arguably, the FAC allegations simply indicate that, like Ms. Barajas, the other plaintiffs

                                   2   were only paid for 40 hours per week even though they worked more and that they were

                                   3   transitioned from hourly employees to commission-only employees and then not paid at all. The

                                   4   FAC allegations do not necessarily mean that the other plaintiffs also worked 52-58 hours per

                                   5   week as hourly employees, and then 70-80 hours per week as commission-only employees – or

                                   6   that the other plaintiffs also worked for a period of a year and a half as commission-only

                                   7   employees. See, e.g., FAC ¶¶ 24-28 (with respect to Ms. Davis, alleging that she worked for

                                   8   Defendants from November 2014 to September 2016, that she worked as an hourly employee for

                                   9   three months and then was changed to a commission-only employee, that she worked between 48-

                                  10   54 hours per week and was not paid overtime, and that she worked for up to six months without

                                  11   compensation).

                                  12          The Court, however, need not definitively rule because, so long as there is subject matter
Northern District of California
 United States District Court




                                  13   jurisdiction over Ms. Barajas’s claims, then the Court has supplemental jurisdiction over the other

                                  14   plaintiffs’ claims. As the Moore’s treatise notes, “when at least one named plaintiff satisfies the

                                  15   amount-in-controversy requirement (and the other elements of jurisdiction are present, e.g.,

                                  16   complete diversity), a district court may exercise supplemental jurisdiction over the claims of

                                  17   other plaintiffs in the same Article III case or controversy, even if those claims are for less than the

                                  18   jurisdictional minimum for diversity jurisdiction.” 15A Moore’s Fed. Prac. – Civ. § 106.44[1][a];

                                  19   see also Exxon Mobil Corp. v. Allapattah Servs., 545 U.S. 546, 549 (2005) (holding that, “where

                                  20   the other elements of jurisdiction are present [e.g., complete diversity] and at least one named

                                  21   plaintiff in the action satisfies the amount-in-controversy requirement, § 1367 does authorize

                                  22   supplemental jurisdiction over the claims of other plaintiffs in the same Article III case or

                                  23   controversy, even if those claims are for less than the jurisdictional amount specified in the statute

                                  24   setting forth the requirements for diversity jurisdiction”).

                                  25   D.     Plaintiffs’ Request for Jurisdictional Discovery

                                  26          For the foregoing reasons, the Court finds that it has diversity jurisdiction over the instant

                                  27   case and therefore the motion to remand is denied. To the extent Plaintiffs asked, at the hearing on

                                  28   the motion, for jurisdictional discovery, that request is denied. As the Court stated at the hearing,
                                                                                         11
                                   1   Plaintiffs’ request was not timely made. In addition, Plaintiffs’ claim that CCSI and CFSI have

                                   2   employees or play a role in employment-related decisions is largely speculative. Evidence such as

                                   3   the deposition of P. Elliott is not sufficient to raise questions about CCSI and CFSI. Cf. Pebble

                                   4   Beach Co. v. Caddy, 453 F.3d 1151, 1160 (9th Cir. 2006) (“‘[W]here a plaintiff’s claim of

                                   5   personal jurisdiction appears to be both attenuated and based on bare allegations in the face of

                                   6   specific denials made by the defendants, the Court need not permit even limited discovery . . . .’”);

                                   7   Boschetto v. Hansing, 539 F.3d 1011, 1020 (9th Cir. 2008) (“The denial of Boschetto’s request for

                                   8   discovery, which was based on little more than a hunch that it might yield jurisdictionally relevant

                                   9   facts, was not an abuse of discretion.”).

                                  10                                        III.    CONCLUSION

                                  11          For the foregoing reasons, the motion to remand is DENIED.

                                  12          This order disposes of Docket No. 10.
Northern District of California
 United States District Court




                                  13

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: June 17, 2019

                                  17

                                  18                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  19                                                     United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        12
